department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita b06 tl-n-7803-98 uilc 263a internal_revenue_service national_office field_service_advice memorandum for michael j cooper acting associate area_counsel lmsb attention virginia l hamilton cc lm nr den from heather c maloy associate chief_counsel income_tax and accounting cc ita subject allocation of costs between long-term construction contracts and taxpayer-owned self-constructed assets this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-7803-98 taxpayer product location a capability consideration year year year date y dollar_figurez b c issue sec_1 whether under the facts summarized below taxpayer’s incremental_cost method of cost allocation for income_tax purposes is a reasonable allocation method that clearly reflects taxpayer’s income for the taxable years at issue if taxpayer’s cost allocation method is not a reasonable allocation method what is a reasonable allocation method under the facts described below conclusion sec_1 taxpayer’s incremental_cost method of allocating costs between its long- term contracts and its self-constructed assets does not clearly reflect income because the total costs actually capitalized pursuant to the method differs significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1 263a- or 263a-3 where substantially_similar products are installed in the same location sec_1_263a-1 requires a pro_rata allocation of the costs referred to in this field_service_advice as common costs whether such costs are direct labor or indirect production_costs tl-n-7803-98 fact sec_1 taxpayer business of contract installations of product for its customers from the very beginning of taxpayer’s operation its business strategy was as follows in the course of installing product under contract with its customers taxpayer installed simultaneously in the contract locations with its customers’ permission one or more additional units of product than the contract required and retained ownership of the additional product for example if taxpayer contracted to install three products for its customers it actually installed four in the location retaining the additional product for itself according to certain evidence that you submitted with your request taxpayer’s apparent goal was to create and own an a capability of its own taxpayer’s capability initially would consist of leased assets but would evolve into products and capabilities that it owned during the years at issue taxpayer used a calendar_year for financial reporting purposes and a fiscal_year for income_tax reporting purposes until the end of calendar_year for financial reporting purpose sec_2 and year for tax reporting purposes taxpayer used what it calls an incremental_cost method_of_accounting for both the product installed for customers pursuant to construction contracts and its own product installed in the same locations as the customers’ product specifically taxpayer allocated to the construction contracts and classified as cost_of_goods_sold for income_tax purposes the direct materials associated with the product installed for customers plus virtually all of the labor and overhead required to install both the customers’ product and the product belonging to taxpayer thus taxpayer essentially allocated to its self-constructed assets only 1you submitted with your request a significant amount of factual material much of which is either unique to taxpayer or descriptive of such a small population of businesses as to raise the possibility of disclosing taxpayer’s identity by its publication for that reason we shall limit the exposition of facts to a brief summary in order to protect taxpayer’s identity 2at the end of calendar_year taxpayer changed its cost allocation method to the average_cost_method for financial reporting purposes but continued using the incremental_cost method for tax reporting purposes tl-n-7803-98 the materials and virtually none of the direct labor and overhead incurred to install its own product your request included an example of taxpayer’s cost allocation method taken from one of its actual contracts involving the simultaneous installation of three products assumed herein to be product sec_1 through under a customer contract plus one taxpayer-owned product product taxpayer allocated product material_costs ratably to all four products installed however taxpayer allocated other material to product sec_1 and only and none to either product or product thus taxpayer allocated no other material cost to its self-constructed asset also taxpayer allocated all construction labor direct_labor_costs of the installation to product ie to the customer contract and apparently none to the product the self-constructed asset additionally taxpayer allocated other material labor to product sec_1 and again all to the customer contract and none to its self- constructed asset the analysis accompanying this example suggests that only c per cent of the total installation cost was allocated to product sec_2 and combined this suggests in turn that taxpayer allocated to its self-constructed asset and subsequently capitalized only b per cent of the cost of the entire installation after examining the audit cycle covering taxpayer’s taxable_year year and year the service determined that taxpayer’s method_of_accounting for its product installations overstates the cost_of_goods_sold on its installation contracts thus understating taxpayer’s taxable_income for the years in question additionally taxpayer’s cost allocation method understates the amount to be capitalized regarding taxpayer’s self-constructed assets thus causing misstatements of income in future taxable years therefore the examiners concluded that taxpayer’s method_of_accounting does not clearly reflect income the examiners proposed adjustments totaling dollar_figurez relating to the cost allocation issue law and analysis law in general a taxpayer must compute taxable_income according to the method_of_accounting by which the taxpayer computes income in the course of keeping its books sec_446 notwithstanding this general requirement if a taxpayer’s method_of_accounting does not clearly reflect income the secretary may change the taxpayer’s method_of_accounting to a method that in the secretary’s opinion does clearly reflect income sec_446 as the secretary’s delegate the commissioner has broad discretionary powers under sec_446 and its regulations in determining whether a taxpayer’s tl-n-7803-98 accounting methods clearly reflect income 439_us_522 because the commissioner has so much latitude for discretion his interpretation of the statute’s clear-reflection standard ‘should not be interfered with unless clearly unlawful ’ id quoting 280_us_445 thus a taxpayer ordinarily has a heavy burden in overcoming the commissioner’s determination 42_tc_926 aff’d 357_f2d_656 9th cir acq 1965_2_cb_6 a taxpayer that produces real_property or tangible_personal_property for use in its trade_or_business or for sale to customers must capitalize all the direct costs of producing the property and the property’s properly allocable share of indirect_costs sec_1_263a-1 a taxpayer produces property if it constructs builds installs manufactures develops improves creates raises or grows that property sec_263a sec_1_263a-2 direct costs for producers of property include direct materials and direct_labor_costs sec_1_263a-1 direct_labor_costs include basic compensation of the employees producing the asset plus their overtime premium pay vacation pay sick leave subject_to certain exclusions not at issue herein shift differential pay payroll_taxes and payments to a supplemental unemployment benefit plan sec_1_263a-1 indirect_costs for producers of property are all costs other than direct material and direct_labor_costs sec_1_263a-1 indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities indirect_costs may be allocable to production and resale activities as well as other activities that are not subject_to sec_263a id taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities id sec_1_263a-1 sets forth various detailed or specific facts-and-circumstances methods - specific_identification_method burden rate method and standard_cost_method - that taxpayers may use to allocate direct and indirect_costs to property produced a specific_identification_method traces costs to a cost objective such as an activity or product on the basis of a cause and effect or other reasonable relationship between the cost and the cost objective sec_1_263a-1 a burden rate method allocates an appropriate amount of indirect_costs to property produced during a taxable_year using predetermined rates that approximate the actual amount of indirect_costs incurred by the taxpayer during the taxable_year sec_1_263a-1 a standard_cost_method allocates an appropriate amount of direct and indirect_costs to property produced_by_the_taxpayer through the use of preestablished standard allowances without reference to costs actually incurred during the taxable_year sec_1_263a-1 the proper use of a standard_cost_method however requires that a taxpayer reallocate to the property produced a pro_rata portion or any net positive or net negative variances tl-n-7803-98 between actual and standard indirect_costs and apportion such variance to or among the units of property produced id sec_1_263a-1 provides that a taxpayer may allocate direct and indirect_costs to property produced using a facts-and-circumstances allocation method if the method used is a reasonable allocation method in addition a taxpayer may use any other reasonable method to allocate direct and indirect_costs among units of property produced or acquired for resale during the taxable_year an allocation method is reasonable if i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer’s production or resale activities the availability of costing information and the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to circumvent the requirements of the simplified methods provided in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 or the principles of sec_263a analysis taxpayer is engaged in two production activities that occur concurrently - installation of products under long-term_contract sec_3 and installation of products for use in taxpayer’s own trade_or_business or for sale to customers for the years at issue tax_accounting for the former activity is governed by sec_460 and the regulations under former sec_1 to the extent that they do not conflict with sec_460 see notice_89_15 1989_1_cb_634 tax_accounting for the latter activity is governed by sec_263a and the regulations thereunder this field_service_advice concerns the interplay of these two tax_accounting regimes in this novel situation which involves a taxpayer whose production activities are subject_to both sets of rules 3for purposes of this field_service_advice we have assumed that taxpayer’s installation contracts are long-term_contracts however nothing in this field_service_advice should be construed as a determination that those contracts are in fact long- term contracts within the meaning of sec_460 tl-n-7803-98 taxpayer asserts that its allocation of direct costs is required by sec_1 and therefore is unassailable taxpayer further asserts that the applicable regulations sec_1 d merely require that indirect_costs be allocated based on a reasonable basis based on these premises taxpayer concludes that the revenue agent’s inquiry must be limited to the issue of whether taxpayer’s method of allocating indirect_costs is reasonable as that term is defined by webster’s dictionary we disagree at the outset we note that the legislative_history of sec_263a and sec_460 indicates congressional intent to establish uniform capitalization and allocation rules for costs incurred in the production of real and tangible_personal_property sec_263a provides uniform_capitalization_rules applicable to the production of real and tangible_personal_property not produced under a long-term_contract sec_460 provides similar rules applicable to the production of real and tangible_personal_property under a long-term_contract although sec_263a and sec_460 cover separate spheres of production activity the legislative_history indicates that the two provisions are intended to work in harmony see h_r conf_rep no 99th congr 2d sess reprinted pincite c b vol pincite generally all long-term_contracts are subject_to rules similar to the uniform_capitalization_rules the regulations under sec_263a require a taxpayer to allocate all direct costs to the property produced_by_the_taxpayer ordinarily direct_labor_costs and direct materials costs are traced to a specific item eg a taxpayer’s inventory of widgets or long-term_contract to manufacture widget s for a customer when multiple units are produced for the taxpayer’s own inventory each unit bears a portion of these direct costs the regulations also require a taxpayer to allocate certain indirect_costs to the property produced_by_the_taxpayer because indirect_costs eg plant manager’s salary generally cannot be traced to a particular item the regulations require the taxpayer to allocate these costs using a reasonable method sec_1_263a-1 in addition the regulations under sec_263a require a taxpayer to allocate service_costs which are indirect_costs among production activities resale activities and activities not subject_to sec_263a using a reasonable allocation method sec_1_263a-1 the service_costs that are allocated to the taxpayer’s production activities must be allocated to the property produced_by_the_taxpayer using a reasonable allocation method sec_1_263a-1 in this case direct_labor_costs is closely analogous to indirect labor costs because the taxpayer incurred them while installing products both for customers pursuant to contracts and for its own use in the same location the issue in this case is how to apply the regulations under sec_1_263a-1 and sec_1 when a taxpayer incurs production_costs that apply to two distinct activities and that would not have been less if the taxpayer had been engaged in only one of these activities for example the cost of building and launching a rocket into space is virtually the same if the rocket carries two satellites one for a customer tl-n-7803-98 and one for the taxpayer or just one satellite for a customer the types of costs at issue in this case must be incurred for the taxpayer to install a single product and the amount of the costs does not materially change whether taxpayer installs one product pursuant to a contract or for its own use or multiple products pursuant to one or more contracts or for its own use or a combination of products pursuant to contract s or for its own use we will refer to these costs as common costs in this field_service_advice though we recognize that the term does not adequately describe the costs the common costs at issue in this case include both direct labor and indirect_costs the common costs that are direct_labor_costs are similar to indirect_costs that are incurred irrespective of the whether the taxpayer is engaged exclusively in an activity subject_to sec_263a or simultaneously engaged in an activity subject_to sec_263a and another activity for example if a taxpayer operates in a state that requires businesses to annually purchase a business license the taxpayer will have to purchase the business license whether it manufactures goods and holds them for sale to customers a sec_263a production activity or it manufactures unique items pursuant to contracts with customers a sec_460 long-term_contract activity or whether it does both sec_1 does not specify parameters for evaluating whether a taxpayer’s method of allocating direct and indirect_costs allocates such costs on a reasonable basis sec_1_263a-1 on the other hand requires that a taxpayer allocate direct and indirect_costs among units of property produced and permits the use of any allocation method that is a reasonable allocation method within the meaning of sec_1_263a-1 an allocation method is reasonable under sec_1_263a-1 if it meets three separate requirements the first requirement is that the total costs actually capitalized pursuant to the method do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 the permissible methods described in sec_1_263a-1 include the specific tracing method the burden rate method and the standard_cost_method under a burden rate or standard_cost_method similar units of property produced will be allocated a similar amount of direct and indirect_costs this is true for both fixed and variable costs taxpayer’s method does not allocate a similar amount of common costs to similar units of property consequently the amount of costs actually capitalized is significantly less than the amount that would be capitalized using another permissible method described in sec_1_263a-1 therefore taxpayer’s method does not qualify as a reasonable allocation method we believe that where substantially_similar products are installed in the same location sec_1_263a-1 requires a pro_rata allocation of common costs whether such costs are direct labor or indirect production_costs thus if taxpayer installed tl-n-7803-98 substantially_similar products in a single location for use in its business the common costs must be allocated equally to each product we further believe that sec_1_263a-1 requires a pro_rata allocation of common costs that are incurred both in the production of an asset subject_to sec_263a and pursuant to a long-term_contract thus if taxpayer installed substantially_similar products in a single location - for use in taxpayer’s business and pursuant to a contract - and incurred dollar_figure of common costs dollar_figure of the total common costs must be allocated equally among the products installed for use in taxpayer’s business as stated previously sec_1 does not provide guidelines for determining whether a taxpayer’s method of allocating costs among separate long-term_contracts is reasonable the dictionary definition of reasonableness approach advocated by taxpayer is entirely unhelpful in the evaluation of cost allocation_methods given the nexus between sec_460 and sec_263a however we believe that it is appropriate to apply the standard in sec_1_263a-1 to determine whether an allocation method is a reasonable method as stated above we believe that where substantially_similar products are installed in the same location sec_1_263a-1 requires a pro_rata allocation of common costs whether such costs are direct labor or indirect production_costs taxpayer cites 49_tc_275 as authority for its incremental_cost method_of_accounting we believe fort howard paper is questionable for two reasons first the tax_court decided fort howard paper before congress enacted sec_263a and before the supreme court decided 418_us_1 both of which require a different result second the tax_court itself has limited fort howard paper to its facts on the ground that there would have been no major difference between fort howard’s incremental_cost method and the full cost absorption method william k 60_tc_368 aff’d sub nom 519_f2d_1280 10th cir therefore we do not believe that fort howard paper is controlling authority here case development hazards and other considerations although we believe that taxpayer’s allocation method is impermissible under sec_263a and sec_460 in lychuck an s corporation’s sole business activity was acquiring and servicing installment contracts from automobile dealers selling vehicles to high credit risk purchasers the service required capitalization of certain indirect_costs tl-n-7803-98 relating to acquiring but not to servicing installment contracts in the ordinary course of acc’s business the tax_court agreed with the service in part but found that certain overhead costs were generally fixed charges which had no meaningful relation to the number of credit applications analyzed id pincite accordingly the court held that these costs were currently deductible sec_263a did not apply in lychuck because the loans were not acquired for resale however we anticipate that taxpayers in other situations might argue that lychuk applies to a broad range of indirect_costs and activities if taxpayer in the instant case advances such an argument please contact us this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions heather c maloy associate chief_counsel income_tax and accounting by gerald m horan senior technician reviewer branch income_tax and accounting
